Citation Nr: 1123004	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  04-19 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1964 to December 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

There initially were three claims on appeal - 1) concerning whether there was new and material evidence to reopen a claim for service connection for a psychiatric disorder secondary to hepatitis C and duodenal ulcer disease, status-post vagotomy and pyloroplasty, 2) entitlement to a rating higher than 60 percent for the hepatitis C and duodenal ulcer disease, status-post vagotomy and pyloroplasty, and (3) entitlement to a TDIU.  

As support for these claims, the Veteran testified at a hearing at the RO in March 2005 before a local hearing officer and at another hearing at the RO in May 2006 before the undersigned Veterans Law Judge (Travel Board hearing).

In July 2006, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration - including obtaining a medical opinion concerning the claim for a TDIU, and so the Veteran could receive proper Veterans Claims Assistance Act (VCAA) notice regarding elements of his claims and to assist him in obtaining outstanding treatment records from the local VA Medical Center (VAMC) in San Juan.

In May 2009, the Board denied the claim for a higher disability rating for the hepatitis C and duodenal ulcer disease.  And since not appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC), that claim is no longer at issue.  38 C.F.R. § 20.1100 (2010).


The Board also determined, however, there was new and material evidence and, therefore, reopened the claim for service connection for a psychiatric disorder secondary to the service-connected hepatitis C and duodenal ulcer disease.  The Board then proceeded to remand this claim to the RO, via the AMC, for further development before the readjudication of this claim on its underlying merits, i.e., on a de novo basis.  The Board also remanded the remaining TDIU claim since it was "inextricably intertwined."  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require the claims be adjudicated together.).

In a July 2010 decision since issued, the RO granted the claim for service connection for a psychiatric disorder secondary to the service-connected hepatitis C and duodenal ulcer disease.  The RO assigned an initial 0 percent (i.e., noncompensable) rating for this additional disability retroactively effective from February 13, 2004.  The Veteran has not, in response, appealed either this initial rating or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).  So the only claim remaining concerns whether he is entitled to a TDIU.

Regrettably, the Board must once again remand this sole remaining TDIU claim for still additional development and consideration.


REMAND

The Veteran alleges he is entitled to a TDIU because he is unable to work on account of the severity of his service-connected disabilities (which no longer are just his chronic hepatitis C and duodenal ulcer disease, but also now include his secondary psychiatric disorder (dysthymic disorder)).  His chronic hepatitis C and duodenal ulcer disease are collectively rated as 60-percent disabling, whereas, as mentioned, his psychiatric disorder is rated as noncompensable 
(i.e., 0-percent disabling).  These ratings combine to 60 percent.  38 C.F.R. § 4.25.

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2009).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  Whereas, if there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  But disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

And since the Veteran's service-connected disabilities stem from common etiology, keeping in mind his psychiatric disorder is secondary to his chronic hepatitis C and duodenal ulcer disease, they may be considered as one collective disability under 38 C.F.R. § 4.16(a).  Moreover, this collective disability is rated as at least 
60-percent disabling and, thus, satisfies the threshold minimum rating requirement for one disability under this governing regulation for consideration of a TDIU - that is, without having to resort to the special extra-schedular provisions of 38 C.F.R. § 4.16(b).  So resolution of this appeal instead turns on whether these two service-connected disabilities, in combination, preclude the Veteran from obtaining and maintaining substantially gainful employment.  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

In the present case, the Veteran last had a VA compensation examination specifically in relation to his TDIU claim in April 2007, so more than 4 years ago.  He more recently had additional VA compensation examinations in October 2009 and December 2009 to ascertain whether his psychiatric disorder was attributable to his already service-connected chronic hepatitis C and duodenal ulcer disease.  Those additional VA examiners, however, failed to comment on whether he is unemployable on account of his service-connected disabilities, so now also if considering his psychiatric disorder and not just his chronic hepatitis C and duodenal ulcer disease.  Moreover, in the May 2010 addendum to the December 2009 VA compensation examination, the examiner was asked to quantify the amount of additional disability attributable to the now service-connected psychiatric disorder.  Unfortunately, this VA examiner stated he was unable to do so because it would be speculative to quantify the amount of disability in this case due to the liver metabolic fluctuations and mental fluctuations.  Thereafter, in July 2010, subsequent to the Board's previous decision in May 2009 remanding the psychiatric disorder claim and the TDIU claim as inextricably intertwined, the Veteran was granted service connection for the psychiatric disorder as secondary to his hepatitis and duodenal ulcer disease.  And there has not been any medical indication of whether this additional disability, now service connected, when considered along with the other service-connected disability, is sufficient to preclude all forms of substantially gainful employment.  See Gary v. Brown, 7 Vet. App. 229, 232 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994).  When, as here, the available evidence is too old for a proper evaluation of disability, including insofar as assessing its current severity, VA's duty to assist includes providing a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the TDIU claim is REMANDED for the following additional development and consideraton:

1.  Schedule any additional VA examinations needed to reassess the severity of the Veteran's service-connected disabilities:  (1) chronic hepatitis C and duodenal ulcer disease, rated as 60-percent disabling, and (2) dysthymic disorder, rated as 
noncompensable (i.e., 0-percent disabling).  These ratings combine to 60 percent.

A medical opinion is especially needed concerning whether these disabilities (and only these disabilities) preclude the Veteran from obtaining and maintaining substantially gainful employment that is commensurate with his level of education and prior work experience and training - versus just, for example, "marginal" employment.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.


2.  Then readjudicate this remaining TDIU claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this TDIU claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


